Citation Nr: 9935137	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

Entitlement to service connection for (1) a leg length 
deformity with low back disorder; (2) foot disorder; and (3) 
ankle disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. The RO has obtained all pertinent evidence available for 
an informed decision to be entered in this case.

2. The veteran unequivocally had a leg length disorder with 
low back pain that existed at the time of entry into 
service.      

3. The pre-service low back disorder did not undergo a 
permanent increase in severity when the evidence before 
during and after service is reviewed.  

4. Service medical records show, by history, that the 
appellant suffered from congenital lumbosacral facet joint 
asymmetry, with compensatory lumbar scoliosis and 
lumbosacral strain, when he entered active duty in January 
1962.  

5. There is no evidence that this disorder permanently 
worsened during service in view of the evidence before, 
during, and after service.  Although there is a record of 
complaints during service, there is no evidence of any 
treatment or complaints in the approximately 35 years 
since service.

6. Competent medical evidence does not show that either the 
veteran's claimed foot or ankle started during service or 
that he suffers from either such disorder currently.  Even 
if now present, it is not shown that either of these 
disorders is related to any in-service occurrence or 
event.


CONCLUSION OF LAW

Well-grounded claims for entitlement to service connection 
for (1) congenital lumbosacral facet joint asymmetry, with 
compensatoric lumbar scoliosis and lumbosacral strain; (2) 
foot disorder; and (3) ankle disorder have not been 
presented.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.306, 4.9 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).  Alternatively, 
the third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c); 4.9.

The VA general counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 
(1990); 38 C.F.R. §§ 3.303(c), 3.306.  Disorders that occur 
during service or are superimposed on congenital or 
developmental defects may be service connected.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306(b).

On pre-induction physical examination, there were no 
complaints or findings referable to the low back.  In March 
1962, the veteran was seen for complaints of back pain.  It 
reportedly existed since the morning.  The examination was 
reportedly negative.  In May 1962, he was again seen for back 
pain.  He reported that there was a 1/4 inch shortening of the 
left leg.  It was noted that scoliosis was present.  An 
orthopedic evaluation was requested.  On an orthopedic 
evaluation in May 1962, a history of 2 to 3 years of back 
pain was noted.  It was indicated that there was some leg 
length discrepancy.  There was a full range of motion.  
Straight leg raising was normal.  There was slight lumbar 
scoliosis.  The scoliosis was said to be 8 degrees, which was 
not disqualifying. Chronic lumbosacral joint strain due to 
structural asymmetry, scoliosis, and left leg shortening were 
the recorded diagnoses.  A shoe lift, and a limited profile 
were indicated.

He was followed up the next month.  It was determined that 
the legs were actually of equal length.  Scoliosis was again 
noted.  It was described as minimal.  The veteran was found 
to be fit.  It was indicated that if he failed to perform his 
duty, administrative separation was recommended.  He was 
evaluated in July and August 1962, and reportedly was seeking 
administrative discharge.  There are no other pertinent 
findings until September 1963, when he was to be re-evaluated 
for his limited profile.  It was noted that he was 
terminating service in 4 months, and the profile was 
continued.

On the medical history form filled out at the time of service 
separation, the veteran complained of bone and joint 
abnormality.  It was reported that he had some back and leg 
trouble due to unequal leg length.  A congenitally shorter 
left leg was noted.  It was reported that the appellant 
complained of considerable back pain, but that an orthopedic 
evaluation in June 1962 indicated that the appellant was fit 
for duty without profile change.  On physical examination for 
release from active duty, examination of the spine reportedly 
revealed normal findings.

The veteran's shortening of the left leg, identified in 
service as lumbosacral facet joint asymmetry with 
"compensatoric" lumbar scoliosis, is not a disease or 
injury within the meaning of applicable legislation since it 
has been found to be congenital.  Indeed, in his claim for 
compensation, the veteran indicated that his left leg has 
been shorter than his right leg since birth.  Upon 
examination while in service, the veteran was found to have 
"chronic" lumbosacral joint strain due to this structural 
asymmetry, dating back several years prior to service.  This 
strain, however, is not thereafter noted.  The strain was not 
shown to continue through the follow-up treatments, nor was 
it noted on separation examination.  It has not been shown 
since.  Thus, it is not "chronic" as required by 
regulation.  Scoliosis was reported but it is not shown to 
have been acquired or superimposed pathology.

Furthermore, there is simply no evidence that this problem 
worsened in any way during, or as a result of, service, and 
the December 1963 separation examination indicates only a 
history of back trouble.  Additionally, the veteran has 
indicated that he has not sought treatment for his back since 
service; in other words, there is no evidence of a current 
disorder.  Thus, review of all the evidence of record reveals 
that the back pathology that pre-existed my service, is not 
shown to have been aggravated by service, and other chronic 
back pathology related to service has not been shown.  
Therefore, the Board finds that this claim is not well 
grounded.

Regarding the veteran's pes planus, this disorder was noted 
on the veteran's October 1961 pre-induction examination.  In 
a May 1962 examination, the veteran was noted to have pain 
and stiffness in the right foot, as well as in the right 
ankle upon arising in the morning.  As a result of this pain, 
the veteran had to walk on the outer edge of his right foot 
for approximately one hour; after this, the foot was 
"usually OK."  The veteran was noted to have full motion of 
the ankle and tarsal joints, as well as normal alignment.  An 
x-ray revealed an extra ossicle at the dorsal aspect of the 
talonavicular joint, which was probably developmental 
(although the examiner noted that it was just as likely 
evidence of degenerative change with early arthrosis).  No 
other foot pathology is noted in service.  The separation 
examination revealed no complaints or diagnoses of any foot 
disorder.  Further, there is no evidence of record of any 
foot treatment or complaints after service.  As such, the 
veteran has not demonstrated either (1) any medical evidence 
of a current disability or (2) a nexus between the alleged 
disorder and any in-service aggravation - elements needed to 
well ground the claim.

Regarding the veteran's ankle disorder, the veteran's October 
1961 pre-induction examination was negative for any negative 
complaints or disorders.  In June 1962, the veteran presented 
with complaints of pain in the ankle.  However, there was 
full range of motion in both ankles with no heat, swelling, 
redness or tenderness in these joints.  X-ray examination of 
the ankle was negative.  Further, the veteran has stated that 
his ankle has been deformed since birth.  Separation 
examination revealed no complaints or diagnoses of either 
foot or ankle problems - only a history of back trouble, 
discussed above.  Thus, the veteran has not proven any of the 
elements necessary to well ground this claim for service 
connection for an ankle disorder.

Where the veteran has not met the burden of demonstrating 
that his claims are well grounded, the VA has no further duty 
to assist him in developing facts pertinent to the claim, 
including no duty to obtain a medical examination or opinion.  
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5102(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  It appears such information has been provided.  
However, there is nothing in the record which suggests the 
existence of any additional evidence that might render 
plausible these claims that are not currently well grounded.

Finally, the veteran claims that he should not have been 
inducted and that he should be compensated in some way.  It 
is noted, as discussed above, that he did have a defect at 
the time he entered service.  He was, however, not medically 
discharged, and was able to complete his duty.  Thus, the 
veteran's feelings are not supported by the evidence on file, 
and do not establish a basis to allow this claim.


ORDER

As the veteran has failed to submit well grounded claims, 
entitlement to service connection for (1) a leg length 
deformity with low back disorder; (2) foot disorder; and (3) 
ankle disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

